Wells, J.
The two mortgages in question were personal assets of the testator. The will makes a specific bequest of them, described as his “ interest in the house and lot ” in which, subject to the mortgages, the tenant Clark had a life estate, and his children the reversion. The amount of the two mortgages is indeed to be taken as a part of his children’s share or sixth part of the $90,000 fund that is to be distributed under the will; but in the gift of that share it is excepted out of the pecuniary part of the legacy, and given separately and specifically. It is not necessary in this case to determine whether it vested at once absolutely in the children of Clark, subject only to his temporary interest, or whether, like the pecuniary part of the legacy, it is subject to a contingent limitation over to the testator’s heirs, in case both children should die before the time fixed for its payment to them. The direction that “ said Henry A. Clark is- to have the use of said house and lot until said Herbert Willie Clark reaches the age of twenty-one years,” or would do so if he should live, provided he support said children, must be taken as a bequest to him of the use and benefit, during that period, of the testator’s interest as mortgagee; for he had no other interest in or control of *386that property. That direction or bequest can have effect only as a release to Clark of the interest to accrue upon the mortgage debt, a suspension of the obligation or necessity to pay the principal, and a relief from interruption of his occupation of the house and land, during the period so limited.
If a judgment for the demandant, so qualified as to save the tenant from being dispossessed during the time he is to have the use of the property under the will, would answer any purpose of foreclosure, it would defeat the manifest purpose of the will; because it would compel him to pay the mortgage debt in order to save his life estate from the effect of the foreclosure. He must surrender his life estate in order to enjoy the temporary benefit conferred by this provision of the will. Such could not have been the intent of the testator, and the language of the will does not favor, much less does it require, that interpretation. We are of opinion that the will secures to the tenant the use and occupation of the premises, undisturbed by any claim under the mortgage or upon the mortgage debt, so long as he performs the condition imposed by the will, until the time arrives for the majority of his son Herbert Willie ; and consequently that the demandant is not now entitled to recover possession of the premises for any purpose. Exceptions sustained.